PER CURIAM:
In United States v. Bishop, 556 Fed.Appx. 900, 2014 WL 776460 (C.A.11 (Ga.)), Antonio Bishop appealed the 24 months’ sentence the District Court imposed in Case No. 3:05-cr-00036 (following the revocation of his supervised release) consecutively to the 120 months’ sentence imposed in Case No. 3:11-cr-00056 (charging Bishop with involvement in a drug trafficking conspiracy) on the ground that the Government breached its plea agreement in Case No. 3:11-cr-00056 to recommend that the District Court impose a concurrent sentence in Case No. 3:05-cr-00036. We found no merit in the appeal and affirmed the 24 months’ sentence in Case No. 3:05-cr-00036.
Bishop now appeals the 120 months’ sentence he received in Case No. 3:11-cr-00056, presenting the same argument — the Government breached the plea agreement in failing to recommend concurrent sentences. For the reasons stated in United States v. Bishop cited above, we find no merit in Bishop’s argument and therefore affirm the District Court’s judgment.
AFFIRMED.